Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/08/2021 has been entered.

Status of Claims
This action is in reply to the amendments and remarks filed on 06/08/2021.
Claims 1, 10-11, 16, and 21-27 are pending.
Claims 1, 16, and 21 have been amended.  
Claims 2-9, 12-15, and 17-20 have been canceled.

Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) 1, 16, and 21 under 35 U.S.C. 103, have been considered but they are not persuasive. The applicant presents a previous argument that Jacobson does not teach the amended claim language of independent claims 1, 16, and 21 since Jacobson teaches a “static set of during execution of the 5application, the technique does not rely on a static set of storage objects to capture all state information”. This is interpreted by the examiner that if storage objects/paths are “updated during execution of the application” then the objects/paths are not static. Due to the broad language of the claim, Jacobson has been found to teach the amended language of “monitored file paths”.
Additionally, Jacobson is found to teach storing in a persistent data storage: paragraph 0009 and 0057-0062 teach that a “virtualization layer may monitor (monitored) various storage mechanisms” where the mechanisms can be types of objects or their created “redirection paths” (monitored set of file paths). Paragraphs 0031-0032 and 0060-0062 teach the storage mechanisms (monitored set of file paths) being updated on local storage and further on the cloud storage (persistent data store). Paragraphs 0060-0062 and 0075 further teach a single storage mechanisms or a set of storage mechanisms can be updated.
Further, see 35 U.S.C 103 section for full mapping of claim limitations necessitated by applicant amendments.

Applicant’s arguments with respect to (s) 1, 16, and 21 under 35 U.S.C. 103 of the amended claim language regarding “wherein file paths of the monitored set of file paths include a drive identifier, a directory name, and a file name” have been considered but are moot because the arguments do not apply to the current combination of references being used in the current rejection.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “identified by a monitored set update engine” in claims 1, 16, and 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 10-11, 16, and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobson et al (US Pub 20120110570) hereinafter Jacobson, in view of Russello et al (20140137184), Mamtani et al (US Pub 20120088584) hereinafter Mamtani, in view of Lanner et al (US Pub 20110010700) hereinafter Lanner, in view of Wang et al (US Pub 20090070878) hereinafter Wang, and further in view of Kosche et al (US Pub 20070043531) hereinafter Kosche.
Regarding claim 1 (and analogous claims 16 and 21), Jacobson teaches a method for executing a containerized stateful application that is deployed on a stateless computing platform and a non-transitory computer readable medium that stores computer-executable code, which when executed by one or more processors implements a method (paragraphs 0014-0018 teach “computer storage media” and “computer-executable instructions”), the method comprising:
deploying a containerized stateful application on a stateless computing platform (According to applicant’s spec, an application container contains executable code, system libraries and all components “needed to run successfully” (paragraph 0033). Paragraph 0034 further demonstrates that the terms app “container” and app “package” are synonymous and can be used interchangeably. Jacobson’s paragraph 0067 teaches “starting (deploying) and resuming a stateful application within (on) a stateless platform (computing platform)”. Paragraph 0034 further teaches that applications may be in the form of packages (containerized) that contain executable code, libraries and “all the various components of an application”.);
executing the stateful application on the stateless computing platform (abstract teaches a stateful application executing on a stateless cloud computing environment (computing platform));
during execution of the stateful application, evaluating, in an application virtualization layer, events that are generated during execution of the stateful application to identify events that may trigger a change in state of the stateful application (abstract teaches a virtualization layer monitoring (evaluating) changes (events) to stateful items that are “generated by a stateful application executing (during execution) within the process”. Paragraph 009 teaches that a virtualization layer is used “to capture state changes to an application (stateful application)” and the layer does this by recognizing (identifying) “calls (events) to the storage mechanisms”, indicating these calls can change the state of the application. Paragraph 0075 further teaches that “the virtualization layer may monitor calls (events) to read and write to (change) specific storage objects”. Paragraph 0045 also teaches these read and write operations, or calls, “affect (trigger a change) the application state”);
during execution of the stateful application,  automatically update a monitored set of file paths that is stored in in-process volatile memory of the application virtualization layer in response to the evaluations (Examiner note: according to applicant’s specification, paragraphs 0055-0056, 0065, 0076, 0080, “automatically updating” is defined as being “without the need for human interaction”.
Jacobson, paragraphs 0009, 0030, 0057-0062 and 0065 teach a “virtualization layer may monitor (monitored) various storage mechanisms” where the mechanisms , ; and
during execution of the stateful application, comparing, in the application virtualization layer, events that are generated by the stateful application to the automatically updated monitored set of file paths and redirecting, to a persistent data store, state information that corresponds to an event that matches a file paths in the automatically updated monitored set of file paths (Paragraph 0010 teaches the cloud storage system (persistent data store) persisting the application state changes when stopping and restarting the application. Paragraphs 0009, 0057-0062 and 0065 teach a “virtualization layer may monitor (monitored) various storage mechanisms” where the mechanisms can be types of objects or their created “redirection paths” (monitored set of file paths), and the embodiment of Fig. 2’s method of monitoring storage mechanisms, detecting changes and storing changes (updating a monitored set of file paths) can be performed “during installation or normal operation” of ;
wherein  automatically update the monitored set of file paths that is stored in in-process volatile memory of the application virtualization layer during execution of the stateful application comprises adding a file paths to the monitored set of file paths that is stored in in-process volatile memory of the application virtualization layer for use in subsequent event comparisons for an event that is identified by a monitored set update engine as an event that may trigger a change in state of the stateful application and the file path for the event is not already in the monitored set of file paths that is stored in in-process volatile memory of the application virtualization layer (As stated above, the limitation “identified by a monitored set update engine” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, however, applicant’s paragraph 0059 and 0072 recite sufficient structure stating the “engine is implemented in computer executable code” to perform the claimed functions.
Jacobson, paragraphs 0009, 0057-0062 and 0065 teach a “virtualization layer may monitor (monitored) various storage mechanisms” where the mechanisms can be ; and
storing the automatically updated monitored set of file paths in the persistent data store (paragraph 0009 and 0057-0062 teach that a “virtualization layer may monitor (monitored) various storage mechanisms” where the mechanisms can be types of objects or their created “redirection paths” (monitored set of file paths). Paragraphs 0031-0032 and 0060-0062 teach the storage mechanisms (monitored set of file paths) being updated on local storage and further on the cloud storage (persistent .

However Jacobson does not explicitly teach applying machine learning to automatically update a monitored set of file paths storage objects that is stored in in-process volatile memory of the application virtualization layer in response to the evaluations, wherein file paths of the monitored set of file paths include a drive identifier, a directory name, and a file name;…wherein events that may trigger a change in state of the stateful application are events from a predefined set of events; wherein the predefined set of events includes file-related events, wherein the file-related events include CreateFile, WriteFile, DeleteFile, and CloseFile;
Russello teaches applying machine learning to automatically update a monitored set of file paths that is stored in in-process volatile memory of the application virtualization layer in response to the evaluations (paragraphs 0035, 0059-0064, 0164-0166, 0182 teach “monitor[ing] interaction of a process with the kernel by monitoring shared or dynamic library symbol invocations and/or system calls” and redirecting calls to an alternative dynamic “library address” of execution paths/address (monitored set of file paths), and that the “virtualization layer” system is able to link new policies/rules to new operations for future identification of actions (applying machine learning to automatically update)).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement Russello’s teachings of virtualization 
However Russello does not explicitly teach wherein file paths of the monitored set of file paths include a drive identifier, a directory name, and a file name;…wherein events that may trigger a change in state of the stateful application are events from a predefined set of events; wherein the predefined set of events includes file-related events, wherein the file-related events include CreateFile, WriteFile, DeleteFile, and CloseFile;
Mamtani teaches wherein file paths of the monitored set of file paths include a drive identifier, a directory name, and a file name (paragraphs 0035-0039 teach a file redirection module for creating, “modif[ying]”, and tracking a “virtualized” file storage path (file paths of the monitored set of file paths) for specific files (file name) such as “C: (drive identifier)/program files (directory name)/EA/Crysis/…”).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the virtualization layer event monitoring, as taught by Jacobson, as modified by virtualization layer shared/dynamic library of actions as taught by Russello, to include a file redirection module for tracking file requests and modifying a specific virtualized file storage path as taught by Mamtani in order to more “effectively” merge and store files according to their copied file path (Mamtani, paragraphs 0035-0039).
However Mamtani does not explicitly teach wherein events that may trigger a change in state of the stateful application are events from a predefined set of events; wherein the predefined set of events includes file-related events, wherein the file-related events include CreateFile, WriteFile, DeleteFile, and CloseFile.
Lanner teaches wherein events that may trigger a change in state of the stateful application are events from a predefined set of events (paragraph 0021 teaches configuration setting is synonymous with application state, and in paragraphs 0035-0036, it is taught that an API is used, that employs functions (events), to edit (trigger a change) a configuration setting (application state). Paragraph 0036 further teaches Microsoft Windows system registry API includes (predefined) functions (set of events));…
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the virtualization layer event monitoring, as taught by Jacobson, as modified by virtualization layer shared/dynamic library of actions as taught by Russello, as modified by a file redirection module for tracking file requests and modifying a specific virtualized file storage path as taught by Mamtani, to include a predefined functions and registry functions as taught by Lanner in order to identify specific operations occurring to stored settings and registries (Lanner, paragraphs 0021 and 0035-0041).
However Lanner does not explicitly teach wherein the predefined set of events includes file-related events, wherein the file-related events include CreateFile, WriteFile, DeleteFile, and CloseFile;
Wang teaches wherein the predefined set of events includes file-related events (paragraph 0074 teaches higher-level events (set of events) that form the basis (predefined) of the instructions displayed in table 1. In table 1, these events are shown , wherein the file- related events include CreateFile, WriteFile, DeleteFile, and CloseFile (Claims 6 and 7, Wang: table 1 teaches file event types (file-related events) to include CreateFile, WriteFile, DeleteFile and CloseFile. These events relate to file manipulation in storage as taught in paragraph 0071);
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the virtualization layer event monitoring, as taught by Jacobson, as modified by virtualization layer shared/dynamic library of actions as taught by Russello, as modified by a file redirection module for tracking file requests and modifying a specific virtualized file storage path as taught by Mamtani, as further modified by the predefined functions and registry functions as taught by Lanner, to include a specific set of file functions as taught by Wang in order to identify a specific set of operations occurring to stored files (Wang, paragraph 0074 and table 1).
	Further, the above combination at least implies applying machine learning to automatically update the monitored set of file paths (see mapping above), however Kosche teaches applying machine learning to automatically update the monitored set of file paths (paragraphs 0084, 0129, 0140, 0158, 0170-0172, and 0322-0323 teach employing “artificial intelligence and/or neural networks (applying machine learning)” to assist a hypervisor (virtualization layer) for modifying (to automatically update) addresses of events (monitored set of file paths)).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the virtualization layer event monitoring, as taught by Jacobson, as modified by virtualization layer shared/dynamic library of actions 

Regarding claim 10, the combination of Jacobson, Russello, Mamtani, Lanner, Wang, and Kosche teach all the claim limitations of claim 1 above. Jacobson further teaches events that may trigger a change in state of the stateful application include events that have a desired access of write (paragraphs 0030 and 0045 teach read and write (desired access of write) operations (events), or calls, “affect (trigger a change) the application state”.).

Regarding claim 11, the combination of Jacobson, Russello, Mamtani, Lanner, Wang, and Kosche teach all the claim limitations of claim 1 above. Jacobson further teaches events that may trigger a change in state of the stateful application include file-related events that have a desired access of write (paragraph 0030 teaches a stateful application’s read and write (desired access of write) operations (events), or calls, to a configuration file (file-related). Paragraph 0040 further teaches these calls “affect (trigger a change) the application state”.).

Regarding claims 22, 24, and 26, the combination of Jacobson, Russello, Mamtani, Lanner, Wang, and Kosche teach all the claim limitations of claims 1, 16, and 21 above. Jacobson further teaches applying machine learning to automatically update a monitored set of file paths that is stored in in-process volatile memory of the application virtualization layer comprises determining if a file path is included on an exclusion list and not adding the file path to the monitored set of file paths that is stored in in-process volatile memory of the application virtualization layer if the file path is on the exclusion list (paragraphs 0009, 0014-0015, and 0060-0062 teach that a “virtualization layer may monitor (monitored) various storage mechanisms” where the mechanisms can be types of objects or their created “redirection paths” (monitored set of file paths), and that these storage mechanisms can be in a virtualization layer and the memory can be volatile (stored in in-process volatile memory of the application virtualization layer). Paragraphs 0029 and 0060-0062 teach identifying certain “read and write operations” for particular storage mechanisms (monitored set of file paths) “as being state-related operations and other operations as not being state-related (included on an exclusion list)”, and only redirecting/storing (or as taught in paragraphs 0060-0062 and 0082, creating (mapped to the claimed adding) and storing) the state related operations (not adding the file path to the monitored set of file paths). Figs. 2-3 further teach this monitoring/detecting/storing occurring without human interaction (automatically).).
However Jacobson does not explicitly teach applying machine learning to automatically update a monitored set of file paths.
applying machine learning to automatically update a monitored set of file paths (paragraphs 0035, 0059-0064, 0164-0166, 0182 teach “monitor[ing] interaction of a process with the kernel by monitoring shared or dynamic library symbol invocations and/or system calls” and redirecting calls to an alternative dynamic “library address” of execution paths/address (monitored set of file paths), and that the “virtualization layer” system is able to link new policies/rules to new operations for future identification of actions (applying machine learning to automatically update)).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement Russello’s teachings of virtualization layer shared/dynamic library address of actions into Jacobson’s teaching of virtualization layer event monitoring in order to identify specific operations occurring to stored settings and registries (Russello, paragraphs 0035, 0059-0064, 0164-0166, 0182).
Further, the above combination at least implies applying machine learning to automatically update the monitored set of file paths (see mapping above), however Kosche teaches applying machine learning to automatically update the monitored set of file paths (paragraphs 0084, 0129, 0140, 0158, 0170-0172, and 0322-0323 teach employing “artificial intelligence and/or neural networks (applying machine learning)” to assist a hypervisor (virtualization layer) for modifying (to automatically update) addresses of events (monitored set of file paths)).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the virtualization layer event monitoring, as taught by Jacobson, as modified by virtualization layer shared/dynamic library of actions 

Regarding claims 23, 25, and 27, the combination of Jacobson, Russello, Mamtani, Lanner, Wang, and Kosche teach all the claim limitations of claim 1, 16, and 21 above. Kosche further teaches applying machine learning to automatically update the monitored set of file paths that is stored in in-process volatile memory of the application virtualization layer comprises adding a file path to a search tree that is held in the in-process volatile memory of the application virtualization layer (paragraphs 0084, 0129, 0140, 0158, 0170-0172, 0322-0323, and 0354-0358 teach employing “artificial intelligence and/or neural networks (applying machine learning)” to assist a hypervisor (virtualization layer) with memory (held in the in-process volatile memory of the application virtualization layer) for modifying (to automatically update) addresses of events (monitored set of file paths), where these events can be “grouped into nodes of a binary search tree”).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the virtualization layer event monitoring, as taught by Jacobson, as modified by virtualization layer shared/dynamic library of actions 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Belov et al (US Patent 8966578) teaches utilizing machine learning and running files by a “virtualization layer” and “subsequent virtualized objects”. 

Conclusion
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINT MULLINAX whose telephone number is 571-272-3241.  The examiner can normally be reached on Mon - Fri 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.M./Examiner, Art Unit 2123        

/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123